The opinion of the court was delivered by
Hornblower, C. J.
This was an appeal from the judgment of a justice rendered on the report of referees, on a rule of reference entered in a court for the trial of small causes. The appeal and papers were returned and filed in the term of January, 1833. At July term following, when the appeal was called in the order in which it stood upon the list of appeals, the court on the motion of the counsel for the appellees, dismissed the appeal, because the appellant had not entered any rule to shew cause why the report, should not be set aside, and filed reasons in support thereof. The appellant offered to take the rule and file reasons instanter, upon such terms as the court should direct; but this was refused, and the appeal dismissed out of court.
The first section of the act of 17th November, 1820, Rev. Laws 796, gives an appeal to the court of Common Pleas from reports of referees and judgments thereon, before justices of the peace; and the second section of a further supplement to the act constituting courts for the trial of small causes, passed 23d November, 1821, (Pamph. p. 8) enacts as follows, viz: “ The Court of Common Pleas shall have power to inquire into such report of referees and the judgment thereupon, and either to affirm, or set aside the same, for the same causes and upon the same principles, as reports of referees are set aside in such court in other cases; and to award a trial, &c.” The *216provisions of this section are very plain and unambiguous. They give the Courts of Common Pleas on appeal, as full and complete jurisdiction over reports of referees in a justice’s court, as they have' over like reports made on rules of reference out of the courts of Common Pleas. If then the appeal was regularly brought and prosecuted, the appellant was entitled to have the judgment of the Court of Common Pleas upon the validity of the report, &e. from which he had appealed.
Instead, however, of proceeding to inquire into the legality of the report, and affirming or setting the same aside for the same causes, and upon the same principles, applicable to other cases, the Court of Common Pleas dismissed the appeal, because the appellant had not entered a rule to shew cause and filed reasons. We do not mean to say that the court may not rightfully turn an appellant out of court for laches, or neglecting to prosecute his appeal in the manner prescribed by the rules of court, or known and established by a settled course of practice. But the court had no written rule applicable to this case; and no settled course of practice in relation to such appeals is shown or pretended.
Upon looking into the book of rules of that court, it is manifest, they have not prescribed any course of proceeding in a case like this; their rule contemplates only motions to set aside reports of referees made in that court. It might have been proper or well enough for the appellant in analogy to other cases, upon the coming in of his appeal, to have applied to the court for a rule to shew cause, and to have asked their directions for the course he was to pursue. But in the absence of any pre-existing rule of practice upon the subject, and without prescribing any course for the appellant to pursue, to dismiss his appeal for not doing what the court had not required him, nor the law compelled him to do, was taking him by surprise, and depriving him unlawfully, of his right to be heard on his appeal.
No mile to shew cause was necessary; the appeal was itself, a sufficient notice to,, and call upon the adverse party, to shew cause why the report, &c. should not be set aside. It is the very office and object of the appeal, to reverse and set aside the proceedings appealed from. Nor were any reasons necessary *217to be filed in this case, unless made so by a pre-existing rule of court, any more than in other cases of appeal. If the appellant had wanted to take depositions, he must have applied to the court for leave to do so ; but he may have intended to rely on matters apparent on the face of the report and proceedings; and he ought to have been heard. We tliink the cause ought to be re-instated; and the defendant have an opportunity of entering a rule to shew cause and filing reasons, (if the court require the same to be done) and of shewing, if he can, that the report, &c. ought to be set aside.
Let a mandamus issue.